DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-20, the phrase “about” renders the claim indefinite because it is unclear metes and bounds, or deviation, beyond the cited values are considered acceptable.  See MPEP § 2173.05(d).
Regarding claim 18, it is unclear from the phrase “10 minutes to about 20 minutes or more” is meant to be the equivalent to “10-20 minutes” or “at least 10 minutes.” It will be interpreted as “at least 10 minutes.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. US Patent 5,396,022.
Regarding claim 1 and 2, Wu teaches a process for de-fluorination comprising:
a) Providing a hydrocarbon mixture feed with at least one fluorine containing compound (column 1 lines 30-33);
b) Providing an aluminum oxide material that contains at least 0.1 wt% sulfur (column 1 line 44); and 
c) Contacting the feed with the aluminum oxide material at ambient temperatures to remove the fluorinated compound, wherein the fluorine compound is absorbed (column 3 line 54 and line 65).
Regarding claim 3, the hydrocarbon feed contains 3-10 carbon atoms per molecule (column 1 line 33).
Regarding claim 4, the preferred feed is n-butane and n-pentane thus comprises about 99% of butane or heavier (column 3 line 11).
Regarding claim 5, the reaction may be carried out in a fluidized bed or a slurry operation where the alumina particles are dispersed in the liquid feed (column 3 lines 38-49).
Regarding claim 6, the fluorine compound released and absorbed is HF (column 3 line 63).
Regarding claim 7 the HF is present in the feed in the amount of about 20-500 ppm (column 3 line 34).
Regarding claim 8, the reaction temperature is from 20 °C - 100 °C (column 3 line 54), thus overlaps with the claimed 15 °C - 30 °C.
Regarding claim 9, the processed effluent contains less than 10 ppm of fluoroalkane and negligible amounts of HF, thus is taken to be less than 1 ppm.
Regarding claim 10, the material comprises mostly activated alumina (column 4 lines 1-2), thus at least 75% or more of activated alumina.
Regarding claim 12, Wu does not mention a binder thus the absence of a binder is considered equivalent to the claimed “25% or less of a clay binder.”
Regarding claim 15, Wu teaches a process for de-fluorination comprising:
a) Providing a hydrocarbon mixture feed with at least one fluorine containing compound (column 1 lines 30-33);
b) Providing a treater vessel containing an aluminum oxide material that comprises at least 0.1 wt% sulfur (column 1 line 44); and 
c) Contacting the feed with the aluminum oxide material at ambient temperatures to remove the fluorinated compound, wherein the fluorine compound is absorbed (column 3 line 54 and line 65).
Regarding claim 16, the fluorine compound released and absorbed is HF (column 3 line 63).
Regarding claim 18, the residence time is at least an hour (Table IV) this is considered as equivalent to the claimed 20 minutes or more.
Regarding claim 17, the reaction vessel comprises a pressure of 30-600 psig, or 206 kPa – 4000 kPa (column 3 line 55).
Regarding claim 19, the preferred feed is n-butane and n-pentane thus comprises about 99% of butane or heavier (column 3 line 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent 5,396,022.
Regarding claim 13, Wu does not explicitly teach that 40% to 60% or more of the HF is absorbed in a liquid state, however does teach that the majority of the HF is absorbed and the effluent contains negligible amount of HF. Thus, it is reasonably expected to one having ordinary skill in the art that Wu inherently teaches or suggests 40% to 60% or more of the HF is absorbed in a liquid state.

Claims 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent 5,396,022 in view of Boateng et al US Patent 8,487,155.
Regarding claim 11, Wu teaches an alumina absorbent and does not explicitly teach zeolite. However, Boateng teaches that zeolite absorbents are conventional (column 4 line 4) and thus it would have been obvious to use at least 75% or more of zeolite material in the absorbent because it has been proven that zeolites are effective in absorbing fluorine compounds.
Regarding claim 15, Wu does not teach a residence time of 10-20 minutes, however Boateng teaches a shorter residence time, of 10.8 minutes, with a greater flow rate (column 10 lines 45-65). Thus, it would have been obvious to one having ordinary skill in the art to use known variables for an efficient HF removal process. 
Regarding claim 20, Wu teaches a process for de-fluorination comprising:
a) Providing a hydrocarbon mixture feed with at least one fluorine containing compound (column 1 lines 30-33);
b) Providing a treater vessel containing an aluminum oxide material that comprises at least 0.1 wt% sulfur (column 1 line 44) with a flow rate of 60 mL/hour (column 5 line 59). The reaction vessel comprises a pressure of 30-600 psig, or 206 kPa – 4000 kPa (column 3 line 55); and 

Wu does not teach at least two serially connected vessels. Boateng does teach two serially connected vessels (Figure 2) and has found efficient removal of HF (column 6 lines 15-35). Repeating reaction vessels is considered a replication of steps and it would be obvious to one having ordinary skill in the art to provide serially connected treatment vessels because it would allow an efficient process with less downtime.
Wu does not teach a residence time of 15 min or less, however Boateng teaches a shorter residence time, of 10.8 minutes, with a greater flow rate (column 10 lines 45-65). Thus, it would have been obvious to one having ordinary skill in the art to use known variables for an efficient HF removal process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772